Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-36, 38-46, are pending in this application.
Claims 1-23, 37, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-36, 38-46, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to non-limiting cells for therapeutic purposes, which may be in the hundreds of thousands. The claims embraced all the cells for therapeutic purposes that are known today and those that may be discovered in the future. To ascertain the cells and their therapeutic purposes, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts and official practice. There is no disclosure in the specification how to make all the cells and their therapeutic purposes that are known today and those that may be discovered in the future. 
As known in the art, different cells from different parts of the body including cells from the blood have different procedures for isolating, propagating and/or preserving them (enablement), and the utilities are different. However, the specification fails to disclose how to make all the cells for therapeutic purposes that are known today and those that may be discovered in the future, and their respective utilities. Publications for preparing myoblast and mesenchymal stem cells are disclosed at page 12, line 33 and page 17, lines 14-16, respectively. The publication cited at page 12 is a foreign document, not translated and submitted as required under the US patent practice. The examples are not commensurate in scope with the scope of the cells. Even then, there is no incorporation by reference of publications and the sections where the  process of making all the non-limiting cells for therapeutic purposes can be found. This is also true for the cells in claim 39. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p).  The claims are broader in scope than the specification enabling disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 24-36, 38, 40-46, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. By adding claim 39 to claim 24, the rejection would be overcome.
Claims 41-46, are drawn to non-limiting steps of performing cryopreservation, mixing and freezing the samples, known today and those that may be discovered in the future.  The claims must cite novel and non-obvious procedure for performing cryopreservation, mixing and freezing of the samples, given that none of the constituents of the composition is applicant’s invention. Applicant may consider re-writing the claims as ‘a method of using the composition of claim 24 for cryopreservation of  . . . cells . . .
Response
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. Applicant asserts the rejection under 112(a) is lack of enablement and went through Wand factors. This is not correct. Wand factors are not discussed in the rejection. The rejection is due to lack of description of how a POSA will make or obtain all the therapeutic cells within the scope of the claims so as to practice the invention.  Applicant asserts, with reference to the specification, that it would be obvious to a POSA how to prepare myoblast and mesenchymal stem cells.
The requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
 The publication cited at page 12 for making the cells is a foreign document, not translated and submitted as required under the US patent practice. There is no incorporation by reference of publications and the sections where the process of making non-limiting therapeutic cells can be found. This is also true for the cells in claim 39. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p). The examples in the specification are not commensurate in scope with the claimed therapeutic cells.  At page 10, of the specification, the phrases “particular mention”, line 9, “preferably select”, line 12, and “any other natural or genetically modified cells”, line 21, imply the listings are examples only. Applicant further contends the invention makes it possible to obtain a ready to use composition comprising therapeutic cells. This is not persuasive. A POSA must be able to make or obtain the cells to use them in a ready to use composition. 
Applicant contends the specification inform others of the scope of the invention, citing Nautilus. Inc. in support thereof. At page 10, of the specification, the phrases “particular mention”, line 9, “preferably select”, line 12, and “any other natural or genetically modified cells”, line 21, imply the listings are examples only. Therefore, the specification fails to inform the metes and bounds of the invention. 
Applicant also contends claims 41-46 recite steps of cryopreservation, mixing and freezing the contents of the composition. None of the elements in the composition is applicant’s invention. They are known and are in the public domain before the filing of the application. Platelet lysate is a commercial product available from Sartorius, Behemia, New York. It is a substitute for fetal bovine serum (FBS) and an effective high protein supplement for many human cell types.  Hence, the steps of cryopreservation, mixing and freezing must be novel and unobvious. If applicant intends to claim cryopreservation, mixing and freezing as known in the art, Applicant would have claimed the combination of non-patentable inventions. Such is deemed invention of reasoning not of creativity, KSR, supra.  The US constitution requires applicant to create something to be eligible for a patent. In re Sakraida, 425 US 273, 189 USPQ 449 (1976) 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24-36, 38-46, are rejected under 35 U.S.C. Nakatsuji et al., US 2005/0026133 A1, in view of Goldstein et al., US 2004/0209235 A1, and Morgan et al., US 2017/0051252 A1 (effective filing date 4/25/2014). 
Applicant claims composition comprising at least one saccharide, at least one amino acid, DMSO or at least one C3-5-alkanediol, at least one antioxidant, platelet lysate and cells for therapeutic purposes, wherein the pH is between 7.0 - 8.5. Applicant claims method for cryopreservation of the cells using the composition (claims 41-46).  The composition further comprises albumin (claim 36) or at least one vitamin (claims 30-31) or at least one bicarbonate salt (claim 38).  In preferred embodiments, the saccharide is mono-, di- or tri saccharide (claim 26). Specific amino acids (claims 27-29, 40) are claimed. Specific C3-5-alkanediols (claims 32-33) are claimed. Specific antioxidants (claims 34-35) and specific cells (claims 39) are claimed.  
Determination of the scope and content of the prior art (MPEP 2141.01 
Morgan et al., teach methods for making therapeutic cells and cryopreservation thereof. The therapeutic cells include gene modified T cells (tumor infiltrating lymphocytes), which are obtained from a patient’s lymph node [0004-0081, 0165-0203].  They are cultured to activate, stimulate and proliferate the cells [0197]. The cells are cryopreserved in a controlled rate freezer [0266] at -80C to -135C [0195]; wherein the cryopreservation composition may include PBS containing 20% DMSO, 8% human serum albumin, dextrose, or other suitable media [0193-0195].  The cells may be NK cells, [0118]. See the entire document.
Nakatsuji et al., teach cryopreservation of cells with compositions comprising 12-50% DMSO, saccharides (glucose), serum albumin, amino acids and antioxidants [0053-0064], propylene glycol (C3-alkanediol, abstract, [0011-0013]); and a physiologically acceptable medium (basal medium), [0065)].  The specific amino acids and antioxidants [0063] are the same as in the instant claims. 
The methods include culturing the cells to obtain a cell mixture, mixing the cells in the cryopreservation medium, freezing to -80C in a container (see Frosty Product information sheet) submerged in isopropyl alcohol, and then liquid nitrogen or at -130C temperature or below. See the entire document, particularly the abstract and the examples.
Goldstein et al., teach methods comprising freezing and storing of tissue cells from various parts of human body including blood, [0002-0003], [0065], in containers, [0072-0074] at temperatures from -80C to -200C, [0026-0029, 0070-0071] in controlled rate freezers, e.g. example 2.  The tissues are useful for transplantation. The method comprises adding the cells to a composition and freezing the cells [0065]. The composition comprises a physiologically acceptable buffer  [0042-0045]; 5-30% serum; sucrose and/or trehalose [0049]; 5-30% propane diols, propylene glycol (propane 1,2 diol) and/or glycols [0055-0056]; 0.1-1.5M cysteine and/or coenzyme Q10, [0061-0062]. The composition comprises water, and a buffer (physiological medium). The pH is between 6-8, preferably 7.4 at 25oC and may comprise a bicarbonate salt. The pH may be optimized to obtain the desired pH [0042-0044]. Goldstein et al., teach compositions comprising DMSO/serum as conventional media for cryopreserving tissues for implantation [0097], [0100]. See the entire document.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant’s invention is a selective combination of prior arts’ inventions. The pH is slightly different but there is substantial overlap.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts that their compositions are useful for cryopreservation, the desire of applicant 1) to claim new composition useful for cryopreservation and 2) to avoid the prior arts.  
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the selective combination could not be made. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Scientist to use conventional techniques in performing selective combination of prior arts’ compositions. Such is deemed invention of reasoning, not of creativity, KSR, supra.
Establishing pH is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  Applicant did as suggested by Goldstein et al.  It takes no more than tradition techniques to establish the pH. Besides, there is substantial overlap of the pH ranges such that one of ordinary skill would have expected them to have the same effect. Titanium Metals Corp. v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985).  Therefore, one of ordinary skill would have known and be motivated to establish a pH range at the time the invention was made with reasonable expectation of success. This is also true for temperature, pressure and amount/concentration.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Cells for therapeutic purposes, saccharides, amino acids, DMSO, C3-5-alkanediols, antioxidants, albumin, platelet lysate, bicarbonate salts and their various compositions are notoriously known in the art or disclosed in the prior arts.  Methods of using the compositions for cryopreservation of therapeutic cells are also notoriously known. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  Applicant cannot claim the composition of compounds or products that are not applicant’s inventions. In re Best, 195 USPQ 430 (CCPA, 1977). In re Shetty, 195 USPQ 753 (CCPA, 1977).
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining them and using them exactly as taught by the prior arts. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Response
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. Applicant adds platelet lysate to the composition and contends none of the prior arts teaches adding platelet lysate and that the new composition shows unexpected result due to improved viability of myoblasts. This is not persuasive. 
Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) the improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and 5) are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
In the instant, 1) the difference is in degrees not in kind, and therefore cannot support a showing of unexpected result, 2) the examples are not commensurate in scope with the claims: myoblasts v non-limiting therapeutic cells, 3) the result is not from a comparison with the closest prior art, but it is a side-by-side comparison, 4) the alleged improved properties or functions represent a difference in degrees and not in kind. 5) The alleged improved properties or functions are statements that are not reviewable and cannot be analyzed in comparison with the prior arts.  Therefore, applicant fails to meet the requirements of unexpected result.
Applicant contends there is no teaching, motivation or suggestion (TMS) for a POSA to add platelet lysate to the composition. Morgan et al., teach methods for making therapeutic cells and cryopreservation thereof, wherein the composition may further comprise other suitable media. Nakatsuji et al., teach cryopreservation of cells with compositions wherein the composition may further comprise other physiologically acceptable medium.  Therefore, a POSA would have known and be motivated to add any suitable or physiologically acceptable medium, such as platelet lysate, at the time the invention was made.  The selection of platelet lysate is an obvious modification available for the preference of an artisan.  The motivation for adding platelet lysate is to avoid the prior arts. 
Platelet lysate is a commercial product available from Sartorius, Behemia, New York. It is a substitute for fetal bovine serum (FBS) and an effective high protein supplement for many human cell types.  Therefore, platelet lysate is not applicant’s invention.  The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. 
Cells for therapeutic purposes, saccharides, amino acids, DMSO, C3-5-alkanediols, antioxidants, albumin, platelet lysate, bicarbonate salts and their various compositions are notoriously known in the art or disclosed in the prior arts.  Methods of using the compositions for cryopreservation of therapeutic cells are also notoriously known. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  Applicant cannot claim the composition of compounds or products that are not applicant’s inventions. In re Best, 195 USPQ 430 (CCPA, 1977). In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant “has added nothing to the total stock of knowledge, but has merely brought together segments of prior art and claims them in congregation as a monopoly. A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-36, 38-46, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. applications No. 17/293,867.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the inventions in US ‘867, and in the instant are similar. The process is the same non-limiting steps of cryopreservation, mixing and freezing. The difference is the constituents of the compositions: in US ‘867, there is no DMSO or C3-5-alkanediol. But, the term comprising in US ‘867, is an open-ended term, which implies there are other constituents not recited in the claims, such as DMSO or C3-5-alkanediol.
Claims 41-46, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-21, of U.S. application No. 15/740,630.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the inventions in US ‘630, and in the instant are similar. The process is the same non-limiting steps of cryopreservation, mixing and freezing. The difference is the constituents of the compositions: in US ‘630, there is no C3-5-alkanediol. The term comprising in US ‘630, is an open-ended term, which implies there are other constituents not recited in the claims, such as C3-5-alkanediol.
Response
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. Applicant requests the rejections be held in abeyance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
September 28, 2022